IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-20604
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

RENE ANTONIO GOMEZ-CRUZ,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CR-76-1
                       - - - - - - - - - -

                            June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Rene Antonio Gomez-Cruz (“Gomez-Cruz”) appeals the fine that

the district court imposed.   He argues that the district court

erred in finding that he possessed the ability to pay a fine.      We

have carefully reviewed the arguments and the appellate record.

Gomez-Cruz has failed to demonstrate that the district court

erred in finding that he possessed the ability to pay a fine.

See United States v. Matovsky, 935 F.2d 719, 722-23 (5th Cir.

1991).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No.
            -2-

AFFIRMED.